Citation Nr: 1550681	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  11-00 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for a disorder manifested by muscle strain.  

5.  Entitlement to service connection for residuals of a right calf muscle injury.

6.  Entitlement to service connection for a left ankle disorder.
 
7.  Entitlement to service connection for a right knee disorder.

8.  Entitlement to service connection for a left knee disorder.  

9.  Entitlement to service connection for residuals of a head injury.  

10.  Entitlement to service connection for tension headaches.

11.  Entitlement to service connection for residuals of a left index finger laceration.  

12.  Entitlement to service connection for athlete's foot.

13.  Entitlement to service connection for chest wall pain syndrome.  

14.  Entitlement to service connection for obesity.  

15.  Entitlement to service connection for a low back disorder.  

16.  Entitlement to service connection for dental injury, claimed as loss of top teeth, for both compensation and treatment purposes.  

17.  Entitlement to service connection for residuals of a left thigh injury.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2011, an informal conference was held in lieu of a Decision Review Officer (DRO) hearing.  

The Veteran also disagreed with the April 2010 denials of service connection for tinnitus and for hypertension.  In August 2012, the RO granted service connection for tinnitus and hypertension and the disagreement with those issues is resolved.  

The Board has rephrased the dental issue to consider service connection for both compensation and treatment purposes.  A review of the claims folder suggests that both issues have been considered by the RO.  See April 2010 rating decision, November 2010 Statement of the Case (both discussing loss of teeth for compensation purposes as well as general guidelines for application for treatment).  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  The Board acknowledges that additional evidence was added to the electronic folders following the August 2012 supplemental statement of the case.  This evidence largely relates to residuals of a post-service stroke and to the extent it is relevant to the appeal issues, it essentially duplicates information and evidence already of record.  Thus, additional supplemental statement of the case is not required.  

The issues of service connection for a heart disorder and for increased evaluation for stroke residuals have been raised by the record in a VA Form 21-526EZ received in August 2015.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for left ear hearing loss, residuals of a left index finger laceration, and for dental injury (loss of top teeth) for both compensation and treatment purposes are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran currently has shin splints related to active service or events therein.  

2.  The preponderance of the evidence is against finding that preexisting right ear hearing loss was aggravated beyond natural progression during active service; and there is no evidence of a compensable hearing loss disability on the right within one year following discharge from service.  

3.  The preponderance of the evidence is against finding that the Veteran has a current disorder manifested by muscle strain that is related to active service or events therein.  

4.  The preponderance of the evidence is against finding that the Veteran has current residuals related to the March 1987 right calf muscle injury.
 
5.  The preponderance of the evidence is against finding that the Veteran's current left ankle disorder is related to active service or events therein; and there is no evidence of left ankle arthritis manifested to a compensable degree within one year following discharge from service.  

6.  The preponderance of the evidence is against finding that the Veteran's current right knee disorder is related to active service or events therein; and there is no evidence of right knee arthritis manifested to a compensable degree within one year following discharge from service.  

7.  The preponderance of the evidence is against finding that the Veteran's current left knee disorder is related to active service or events therein; and there is no evidence of left knee arthritis manifested to a compensable degree within one year following discharge from service.  

8.  The preponderance of the evidence is against finding that the Veteran has current residuals related to a January 1984 head injury.

9.  The preponderance of the evidence is against finding that the Veteran has tension headaches related to active service or events therein; and there is no evidence of headaches manifested to a compensable degree within one year following discharge from service.  

10.  The preponderance of the evidence is against finding that the Veteran currently has athlete's foot related to active service or events therein.  

11.  The preponderance of the evidence is against finding that the Veteran currently has chest wall pain syndrome related to active service or events therein.  

12.  The Veteran's in-service weight gain was not attributed to an underlying disease or injury.  

13.  The preponderance of the evidence is against finding that the Veteran's current low back disorder is related to active service or events therein; and there is no evidence of lumbar spine arthritis manifested to a compensable degree within one year following discharge from service.  

14.  The preponderance of the evidence is against finding that the Veteran has current residuals related to the February 1986 left thigh injury.  


CONCLUSIONS OF LAW

1.  Shin splints were not incurred during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

2.  A right ear hearing loss disability was not aggravated during service nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309(a), 3.385 (2015).  

3.  A disorder manifested by muscle strain was not incurred during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

4.  Residuals of a right calf muscle injury were not incurred during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303.  

5.  A left ankle disorder was not incurred during service nor may it be presumed to have been incurred therein.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

6.  A right knee disorder was not incurred during service nor may it be presumed to have been incurred therein.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

7.  A left knee disorder was not incurred during service nor may it be presumed to have been incurred therein.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

8.  Residuals of a head injury were not incurred during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

9.  Tension headaches were not incurred during service nor may they be presumed to have been incurred therein.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

10.  Athlete's foot was not incurred during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

11.  Chest wall pain syndrome was not incurred during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

12.  A disorder manifested by obesity was not incurred during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

13.  A low back disorder was not incurred during service nor may it be presumed to have been incurred therein.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

14.  Residuals of a left thigh injury were not incurred during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in December 2009, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate and complete a service connection claim, to include notice of the information he was responsible for providing and of the evidence VA would attempt to obtain.  This letter also provided notice as to how VA assigns disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical center records, private medical records, and Social Security Administration records.  The Veteran has not specifically identified additional relevant records that need to be obtained.  

The Veteran was provided a VA examination in July 2011 to determine the nature and etiology of claimed shin splints, left ankle sprain, right and left knee disorders, low back disorder, and residuals of a head injury, to include headaches.  An addendum opinion was obtained in May 2012.  As concerns the right ear hearing loss, the Veteran was provided VA examinations in July 2011 and June 2012.  The Board acknowledges the October 2015 Appellant Brief, wherein the representative generally argued that the conditions were not adequately assessed on VA examination.  On review, the examination reports contain sufficient objective findings and the opinions provided are supported by rationale.  The examinations are considered adequate.  

The Board acknowledges that the Veteran was not provided VA examinations to determine the nature and etiology of claimed muscle strain, right calf muscle injury, athlete's foot, chest wall pain syndrome, or left thigh injury.  As discussed in further detail below, the record does not contain probative evidence indicating current disability or otherwise suggesting residuals of the in-service injuries.  The requirements for a VA examination are not met as concerns these issues.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An examination is not needed regarding the obesity claim, because as set forth below, obesity in and of itself is not a disability for which service connection may be established.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) (2015).  

Analysis 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Without a current disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for certain specified chronic diseases, such as arthritis, migraine headaches and sensorineural hearing loss (as an organic disease of the nervous system), may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

In the October 2015 Appellant Brief, the representative generally argued that the Veteran was asserting the onset of the claimed conditions was while he was on military duty with continuity of symptomatology.  Specific details as to continuing symptoms or complaints were not provided.  The Board notes that 38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

	Shin splints

In April 2010, the RO denied service connection for shin splints.  The Veteran disagreed with the decision and perfected this appeal.  

Service treatment records show the Veteran was seen in November 1984 with increased pain in the legs.  The onset was reported as 3 months prior.  Assessment was rule out stress fractures.  X-ray was reported as within normal limits.  In February 1985, he was seen with complaints of bilateral leg pain and was advised to use warm soaks to the area and given aspirin for the pain.  In May 1986, the Veteran was seen with complaints of bilateral shin splints for 2 years.  X-rays of the bilateral tibia/fibula showed no significant abnormality.  In August 1986, the Veteran underwent a bone scan.  Impression included abnormal focal uptake in both patellae, both tibiae, and both feet as described consistent with stress induced changes, but no evidence of stress fracture.  In May 1989, the Veteran was seen with complaints of shin splints and reported pain when running.  Assessment was shin splints and he was directed to run at his own pace for 30 days.  A June 1989 disposition form indicates that the Veteran did not desire a separation medical examination.  

On VA examination in July 2011, the Veteran reported shin splint pain during service.  He denied current pain and the shins did not swell.  On physical examination of the bilateral shins, there was no pain to palpation, and no edema noted.  There was no limitation in range of motion of the knees or ankles caused by the shins.  X-rays of the tibia and fibula showed mild arthritic changes.  Impression was "no clinical or objective findings for diagnosis of chronic shin splints."  

In a May 2012 addendum, the VA examiner indicated that shin splints were an overuse syndrome which disappears when the activity lessens.  She further stated that arthritic changes were not related to shin splints.  In this regard, the examiner stated that minor or mild arthritis does not develop over a course of 30 years and the arthritis was due to the aging process.  

As set forth, the Veteran clearly experienced shin splints during service.  There is, however, no evidence indicating a current diagnosis of shin splints related to his active service or events therein.  In making this determination, the Board finds the VA examination and addendum probative.  It was based on a review of the claims folder as well as examination of the Veteran and the opinion is supported by adequate rationale.  

The Board acknowledges the Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  By his own statements at the July 2011 VA examination, he denied any current shin pain.  

In the absence of a current diagnosis or findings, service connection for shin splints is denied.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.

	Right ear hearing loss

In April 2010, the RO denied service connection for bilateral hearing loss.  The Veteran disagreed with the decision and perfected this appeal.  The left ear will be discussed in the remand portion of the decision below.  


On examination for enlistment in November 1981, the Veteran's puretone thresholds on the right were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
55
65

A July 1982 audio consult notes the Veteran had a moderate high frequency hearing loss in the right ear.  He met the standards for induction with an H-2 profile.  Puretone thresholds on the right at that time were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
60
70

On audiometric testing in November 1983, puretone thresholds on the right were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
55
65

On a periodic physical examination in December 1983, puretone thresholds on the right were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
55
65

In February 1988, puretone thresholds on the right were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
20
65
65

In October 1988, puretone thresholds on the right were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
60
65

In June 1989, prior to separation, puretone thresholds on the right were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
55
65

The Veteran underwent a VA audiometric examination in July 2011.  He reported he was a radio teletype operator for 7 years during service and that he experienced noise from weapons during training and loud generators.  He did not report post-service occupational noise exposure but reported loud music at church.  Puretone thresholds on the right were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
75
70

The Veteran underwent additional VA audiometric examination in June 2012.  Puretone thresholds on the right were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
30
75
65




The examiner provided the following opinion as concerns the right ear:

Induction audiogram 11-25-81 showed hearing loss in the right ear at 3000, 4000, and 6000 hz.  Left ear hearing was [within normal limits].  Hearing conservation data comparing audiogram 11-21-1983 to 6-29-1989 showed no significant threshold shifts of hearing.  Comparing the 11-25-1981 audiogram and the 6-29-1989 audiogram, no significant threshold shifts of hearing were found 500-4000 hz in either ear.  A 5 or 10 shift is not significant in the opinion of the examiner because it may be due to normal variance between examiner, equipment, and testing environment.  It is the opinion of the examiner veteran's hearing loss in the right ear which existed prior to service in the military was less as likely as not aggravated beyond its natural progression by military service because comparing the 11-25-1981 audiogram and the 6-29-1989 audiogram, no significant threshold shifts of hearing were found 500-4000 hz in the right ear.  Current hearing loss may be due to other noise exposure (non-military), medical problems, and/or presbycusis.  

On review and for VA purposes, the Veteran had a hearing loss disability in the right ear at entrance.  See 38 C.F.R. § 3.385.  The Board acknowledges that there was some fluctuation in puretone thresholds (both increases and decreases) during service.  The VA examiner, however, indicated that these did not represent significant threshold shifts and opined that the right ear hearing loss was less likely as not aggravated beyond natural progression.  The examiner's opinion is based on examination and review of the claims folder and is supported by adequate rationale.  The opinion is probative and the record does not contain probative evidence to the contrary.  

The Board acknowledges the October 2015 Appellant Brief which notes the Veteran's argument that his hearing loss worsened during service and he experienced continuing symptoms post-service.  The Veteran is competent to report his hearing loss difficulties.  See Layno.  His unsubstantiated lay assertions, however, do not outweigh the well-reasoned VA opinion of record.  

The Board further notes that there is no evidence of right ear hearing loss manifested to a compensable degree within one year following discharge from service and service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309(a), 4.85, Diagnostic Code 6100 (2015).  

Service connection for right ear hearing loss is denied.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.

	Muscle strain

In April 2010, the RO denied service connection for muscle strain.  The Veteran disagreed with the decision and perfected this appeal.  

In his original claim, the Veteran identified "muscle strain", but was not specific as to what muscle he was claiming.  In the October 2015 Appellant Brief, the representative notes the Veteran's argument that the onset of his muscle strain was while he was on military duty as shown in the November 1984 service treatment records.  The Board has reviewed this record and it relates to shin splints as discussed in that issue above.  

As concerns the remainder of the service treatment records, they show treatment for chest wall pain syndrome and muscle strain (which appears to relate to the back), and injuries to the right calf and left thigh.  These issues are also on appeal and will be discussed separately.  The Board is unable to find any complaints or treatment related to unspecified muscle strain.  

VA treatment records show the Veteran was seen in December 2009 with complaints of right leg pain.  He reported that he was doing new leg exercises in physical therapy and felt muscle pain over the quad muscle of the right leg.  Assessment was quad muscle strain.  In an addendum, the examiner noted that the symptoms began after a new physical therapy maneuver, which the Veteran admitted he probably did more repetitions than he should have.  

On review, there is no evidence of any current disorder manifested by muscle strain related to active service or events therein and service connection is not warranted.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

	Right calf muscle injury

In April 2010, the RO denied service connection for a right calf muscle injury.  The Veteran disagreed with the decision and perfected this appeal.  

Service treatment records show that in March 1987, the Veteran was seen with complaints of a direct trauma injury to the right calf muscle two days prior.  Objectively, the lower gastroc was tender.  There was no discoloration or swelling.  Assessment was contused gastroc.  He was given medication and told to apply moist heat and stretch.  He was given a profile for no running, jumping or marching for 3 days.  On Chapter 5 examination in December 1988, the Veteran's lower extremities were reported as normal on clinical evaluation.  The Veteran declined a separation examination in June 1989.  

As set forth, the Veteran injured his right calf muscle during service.  No further treatment was shown during active service or post-service and the injury appears to have been acute and transitory.  Current evidence shows no residuals related to this injury.  

In the absence of current residuals, service connection is not warranted.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

	Left ankle sprain

In April 2010, the RO denied service connection for a left ankle sprain.  The Veteran disagreed with the decision and perfected this appeal.  

Service treatment records show the Veteran was seen in October 1984 with complaints related to his left ankle.  He twisted his ankle while playing basketball.  X-rays showed no fracture and assessment was sprained left ankle.  He was given an Ace wrap, ice pack and medication, and instructed to follow up as needed.  No further treatment was shown.  On Chapter 5 examination in December 1988, the lower extremities were reported as normal on clinical evaluation.  The Veteran declined a separation examination in June 1989.

On VA examination in July 2011, the Veteran reported his left ankle was injured during service while playing basketball.  He denied current pain and the ankle did not swell, pop or grind.  X-rays showed minor osteoarthritic changes of the left hindfoot.  Impression was left ankle arthritic changes on x-ray degenerative.  

In a May 2012 addendum, a VA examiner opined that the current mild arthritis was not related to or caused by episodic complaints of discomfort while in service.  In support, the examiner stated:

Osteoarthritic conditions are common as a person ages.  The fact that veteran has mild arthritic changes in his [...] and left ankle are common.  What would be unusual is that these minor arthritic changes started while he was in the military 30 years prior.  Minor or mild arthritis does not develop over a course of 30 years.  

On review, there is evidence of a current left ankle disorder.  That is, x-rays dated in July 2011 showed minor arthritic changes.  The Board acknowledges that the Veteran sprained his left ankle during service.  No further complaints were shown and the injury appears to have been acute and transitory.  The Veteran has not provided probative evidence as to continuing symptoms post-service.  As concerns nexus, the VA examiner provided a negative opinion and this is probative.  The examiner reviewed the claims folder and provided an opinion supported by adequate rationale.  The record does not contain probative evidence to the contrary.  

The Board further notes that left ankle arthritis was not noted during service and there is no evidence of left ankle arthritis manifested to a compensable degree within one year following discharge from service.  

Service connection for a left ankle disorder is not warranted.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.

	Right and left knee disorders

In April 2010, the RO denied service connection for bilateral knee injury and patellofemoral syndrome.  The Veteran disagreed with the decision and perfected this appeal.  

Service treatment records show the Veteran was involved in a motor vehicle accident in January 1984 and sustained abrasions of both knees.  He underwent a bone scan in August 1986 in connection with complaints related to his bilateral tibia and fibula.  Impression included abnormal focal uptake in both patellae, both tibiae, and both feet as described consistent with stress induced changes, but no evidence of stress fracture.  In June 1987, the Veteran presented with complaints related to the right knee after a basketball injury.  Assessment was traumatic tendonitis/right knee sprain.  In September 1987, the Veteran was seen with complaints of knee pain for 3 days.  He had been playing basketball.  Assessment was strain both knees.  On Chapter 5 examination in December 1988, the lower extremities were reported as normal on clinical evaluation.  The Veteran declined a separation examination in June 1989.

In February 2007, the Veteran called the VA medical center telephone line.  He reported that he twisted his right knee one year prior and the pain resolved, but returned one week ago after carrying a heavy object.  The Veteran was seen in VA primary care in March 2007.  He reported that his knee gave out from time to time.  Assessment included degenerative joint disease.  

On VA examination in July 2011, the Veteran reported a bilateral knee condition starting during service.  The pain occurred with prolonged walking or playing basketball.  On physical examination, there was negative pain to palpation.  There was positive crepitus on the right and negative crepitus on the left.  No instability was noted.  X-rays showed mild bilateral osteoarthritic changes.  Impression was right knee patellar femoral syndrome and osteoarthritic changes on the left on x-ray.  

In a May 2012 addendum, a VA examiner stated it was her opinion that the current mild arthritis was not related to or caused by episodic complaints of discomfort in these areas while in service.  In support, the examiner stated:

Osteoarthritic conditions are common as a person ages.  The fact that veteran has mild arthritic changes in his [...], right knee, left knee [...] are common.  What would be unusual is that these minor arthritic changes started while he was in the military 30 years prior.  Minor or mild arthritis does not develop over a course of 30 years.  

On review, there is evidence of current right and left knee disorders.  X-rays dated in July 2011 showed mild bilateral osteoarthritic changes.  The Board acknowledges that the Veteran was seen on multiple occasions during service for complaints of knee pain.  The record does not contain probative evidence as to continuing symptoms following service and the VA examiner provided a negative opinion as to whether current disorders are related to the in-service events.  The examiner's opinion, which was based on review of the claims folder and supported by adequate rationale, is considered probative.  The record does not contain probative evidence to the contrary.  

The Board further notes that the knee arthritis was not noted during service and there is no evidence of right or left knee arthritis manifested to a compensable degree within one year following discharge from service.  

Under the circumstances of this case, service connection for right and left knee disorders is not warranted.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.

	Residuals of a head injury and tension headaches

In April 2010, the RO denied service connection for a head injury (motor vehicle accident) and tension headaches.  The Veteran disagreed with the decision and perfected this appeal.  

Service treatment records show the Veteran was involved in a motor vehicle accident in January 1984.  He hit his forehead against the steering wheel.  There was no loss of consciousness, visual changes, vomiting, lethargy or neck pain.  On physical examination, he was in no apparent distress, and was alert and verbal.  There was an abrasion over the mid forehead without edema or ecchymosis.  Assessment was "BT head".  The Veteran was given a head trauma sheet and advised to follow up in the emergency room for any positive symptoms.  Further complaints related to this accident are not shown during service.  On Chapter 5 examination in December 1988, the Veteran's neurologic system was reported as normal on clinical evaluation.  The Veteran waived his separation examination in June 1989.  

The Board acknowledges that the Veteran was hit in the face with a bench press bar in August 1985.  He was seen only in the dental clinic and there is no indication of any associated brain trauma.  

VA records dated in January 2000 show the Veteran was complaining of headache in the right parietal-occipital area.  He had had this headache since a motor vehicle accident when he went through the windshield.  A February 2000 note documents complaints of chronic headaches since a 1997 motor vehicle accident.  A June 2000 note indicates the Veteran continued to have a.m. headaches.  Assessment included chronic headache.  The physician noted they could be tension type, but are worrisome for obstructive sleep apnea.  

On VA examination in July 2011, the Veteran reported that he was in a motor vehicle accident and hit his head on a steering wheel.  He also reported that he dropped a weight bar on his face but had no loss of consciousness.  The Veteran stated that he did not get headaches now and that he had no pain now related to the injuries.  On neurologic examination, the cranial nerves II-XII were intact and the Mini-mental exam was normal.  Impression was that the Veteran did not meet the criteria for traumatic brain injury (TBI), no loss or alteration of consciousness.

The Veteran underwent additional TBI examination in July 2011.  He reported that during service he was in an accident and rear-ended the vehicle in front of him.  He hit his head on the steering wheel, but had no loss of consciousness.  He reported that he was briefly dazed.  He reported no residual problems as a result of the accident while in service.  On review of TBI symptoms, the Veteran reported that he did not experience headaches.  No other symptoms were reported due to TBI, but instead were attributed to other disorders, such as stroke and sleep apnea.  The examiner provided a summary of his findings and indicated the Veteran had no psychiatric diagnosis.  He further stated:

While he was in the service, he was in a motor vehicle accident and bumped his forehead on the steering wheel.  He had no evidence of injury when he was evaluated at that time and has had no residual symptoms or problems as a result of that accident.  He does have significant deficits which include right hemiparesis, memory impairment, and difficulty with some executive function as a result of the cerebrovascular accident that he had in 2009.  [...]

On review, the Veteran does not currently have any head injury residuals related to the in-service motor vehicle accident and service connection is not warranted.  

As concerns the claimed tension headaches, these were not shown during service or within one year following discharge from service.  Additionally, they are not shown to be residuals of the in-service accident.  On the contrary, VA medical records suggest that the onset of headaches was following a post-service motor vehicle accident in 1997.  Recent examinations suggest he does not currently experience headaches and under the circumstances of this case, service connection is not warranted.

The preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.

	Athlete's foot

In April 2010, the RO denied service connection for athlete's foot.  The Veteran disagreed with the decision and perfected this appeal.  

Service treatment records show the Veteran was seen in January 1986 with complaints of a rash on the right foot.  Objectively, there was crusted, cracked skin of the 2nd and 3rd digit phalanges with slight redness.  Assessment was athlete's foot.  He was prescribed foot powder and instructed to return as needed.  No further complaints or treatment were shown during service.  On Chapter 5 examination in December 1988, the Veteran's feet and skin were reported as normal on clinical evaluation.  The Veteran waived his separation examination in June 1989.  

On review, the Veteran is not shown to have chronic athlete's foot during service and the record does not contain objective or lay evidence establishing that he currently has this condition.  Accordingly, service connection is not warranted.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

Chest wall pain syndrome

In April 2010, the RO denied service connection for chest wall pain syndrome.  The Veteran disagreed and perfected this appeal.  

Service treatment records show the Veteran was seen in December 1986 for complaints of chest and back pain for one week.  He reported onset with increases in weight lifting and basketball.  Assessment included chest wall pain syndrome.  He was prescribed pain relievers and wet heat and directed to return to the clinic as needed.  He was seen in January 1987 for follow up and it was noted that he never obtained his prescription on the previous visit because the pharmacy was crowded.  Assessment remained chest wall pain syndrome and mechanical back pain.  On Chapter 5 examination in December 1988, the Veteran's chest was reported as normal.  The Veteran waived his separation examination in June1989.  

On review, the record does not contain objective or lay evidence establishing that the Veteran currently has chest wall pain syndrome or that such is related to his in-service complaints.  Accordingly, service connection is not warranted.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.

	Obesity

In April 2010, the RO denied service connection for obesity.  The Veteran disagreed with the decision and perfected this appeal.  

In the October 2015 Appellant Brief, the representative noted that obesity was generally a sign or symptom of disease or disability and that weight gain was considered in evaluating disease.  The representative further stated that it is not obesity which is service connected, it is the underlying disease.  He also argued that the Veteran's service was the onset of his obesity issue and because he was required to lose weight by the military, he should be entitled to VA programs for weight loss as weight loss is not a compensable disability.  

On examination for enlistment in November 1981, the Veteran weighed 193 pounds.  Service treatment records show the Veteran gained weight and was seen in the weight control clinic on multiple occasions.  Physician notes indicate that the overweight condition was not due to a medical pathological condition.  On Chapter 5 examination in December 1988, the Veteran weighed 222 pounds.  He was subsequently discharged for failure to meet weight control standards.  

On VA examination in July 2011, the Veteran weighed 255 pounds.  It was noted that he had lost 100 pounds in the past 1.5 years through diet and exercise.  

The law provides for service connection for disability due to disease or injury that was incurred or aggravated in service.  38 U.S.C.A. § 1131.  Obesity alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability.  Without a pathology to which the symptoms of obesity can be attributed, there is no basis upon which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

Although the Veteran gained weight during service, it was not attributed to underlying disease or injury.  Under these circumstances, service connection is denied on a direct basis.  The Veteran does not assert nor does the evidence suggest that current obesity is secondary to any service-connected disability.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.

	Low back disorder

In April 2010, the RO denied service connection for lower back injury/strain.  The Veteran disagreed with the decision and perfected this appeal.  

Service treatment records show the Veteran was seen in September 1982 with complaints of low back pain for four weeks.  He noticed the onset following kitchen duty and that he had increased pain the day prior secondary to pushups with a back pack.  Impression was mechanical low back pain.  In October 1985, the Veteran was seen with complaints of a back injury while playing basketball.  Assessment was muscle spasm.  In September 1986, the Veteran was seen with complaints that he injured his back while running and noticed the acute onset of low back pain.  Assessment was acute strain.  In December 1986 and January 1987, the Veteran was seen with complaints of back and chest pain and diagnoses included muscle strain and mechanical back pain.  On Chapter 5 examination in December 1988, the Veteran's spine was reported as normal on clinical evaluation.  In April 1989, the Veteran was seen with complaints of severe low back pain that began while running.  Assessment was musculoskeletal low back pain.  In June 1989, the Veteran waived his separation examination.  

On VA examination in July 2011, the Veteran reported injury strain during activity in service.  The pain in his back occurred with certain activities (yard work with repetitive bending) and lasted until he stopped the activity.  Lumbar spine x-rays showed mild osteoarthritic changes and mild disc space narrowing at L4-L5.  Impression was lumbar spine mild osteoarthritic changes and mild disc space narrowing degenerative.  

In a May 2012 addendum, a VA examiner opined that the Veteran's current mild arthritis was not related to or caused by episodic complaints of discomfort during service.  In support, the examiner stated:

Osteoarthritic conditions are common as a person ages.  The fact that veteran has mild arthritic changes in his lumbar spine, [...], are common.  What would be unusual is that these minor arthritic changes started while he was in the military 30 years prior.  Minor or mild arthritis does not develop over a course of 30 years.  

On review, there is evidence of a current low back disorder in that recent x-rays show osteoarthritic changes.  Although the Veteran was seen on numerous occasions due to low back pain, the condition is not shown to be chronic during service and the Veteran has not provided objective evidence or sufficient lay statements as to continuing symptoms.  The VA examiner provided a negative opinion as to whether the current disorder was related to the in-service events.  The examiner's opinion, which was based on review of the claims folder and supported by adequate rationale, is considered probative.  The record does not contain probative evidence to the contrary.  

The Board further notes that lumbar spine arthritis was not noted during service and there is no evidence of this condition manifested to a compensable degree within one year following discharge from service.  

Under these circumstances, service connection is denied.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.

	Left thigh injury

In April 2010, the RO denied service connection for a left thigh injury.  The Veteran disagreed with the decision and perfected this appeal.  

Service treatment records show the Veteran was seen in February 1986 with complaints of a left thigh injury for one day.  The Veteran had been kicked while playing basketball and described the pain as similar to a Charlie horse.  Objectively, there were no obvious findings.  Assessment was soft tissue injury.  The Veteran was prescribed pain reliever and hot soaks or heating pad and instructed to return to the clinic if the condition worsened.  The Veteran did not seek further treatment during service and on Chapter 5 examination in December 1988, the lower extremities were reported as normal on clinical evaluation.  In June 1989, the Veteran declined a separation examination.

On review, the left thigh injury in service appears to have been acute and transitory and resolved.  Evidence of record does not show the Veteran currently has residuals related to this injury.  Accordingly, service connection is not warranted.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Service connection for shin splints is denied.  

Service connection for right ear hearing loss is denied.  

Service connection for a disorder manifested by muscle strain is denied.  

Service connection for residuals of a right calf muscle injury is denied.  

Service connection for a left ankle disorder is denied.  

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.  

Service connection for residuals of a head injury is denied.  

Service connection for tension headaches is denied.  

Service connection for athlete's foot is denied.  

Service connection for chest wall pain syndrome is denied.  

Service connection for obesity is denied.  

Service connection for a low back disorder is denied.  

Service connection for residuals of a left thigh injury is denied.  


REMAND

As to the issues remanded herein, the Veteran should be given an opportunity to identify any additional relevant VA or non-VA records.  

	Left ear hearing loss

In April 2010, the RO denied service connection for bilateral hearing loss.  The Veteran disagreed with the decision and perfected this appeal.  As discussed above, the issue of service connection for right ear hearing loss is denied herein.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On review of service treatment records, there is no indication the Veteran had a preexisting left ear hearing loss at enlistment or induction.  

The Veteran underwent a VA audiometric examination in July 2011.  At that time, he did not meet VA's requirements for a hearing loss disability based on auditory thresholds or based on speech recognition scores and the examiner indicated his left ear hearing was clinically normal.  

On VA examination in June 2012, the Veteran again did not meet VA's requirements for a hearing loss disability in the left ear based on auditory thresholds; however, his speech discrimination score for the left ear was reported as 72 percent, which does meet VA's criteria for a hearing loss disability.  

The Board notes there was very little difference in the auditory thresholds for the left ear between the 2011 and 2012 VA examinations.  There was, however, a significant change in the speech discrimination scores in the left ear (94-100 percent in July 2011 versus 72 percent in June 2012).  

On review, the Board questions whether the speech discrimination scores were accurately recorded and an addendum is needed to determine whether the Veteran meets VA's requirements for a hearing loss disability on the left.  If so, an etiology opinion is needed as concerns this ear.  

	Left index finger laceration

In April 2010, the RO denied service connection for a laceration, left hand index finger.  The Veteran disagreed with the decision and perfected this appeal.  

Service treatment records show the Veteran was seen in March 1986 for a laceration to the second digit of the left hand.  Objectively, there was an approximately 1 cm laceration across the second joint.  The Veteran was seen 2 days later for a recheck and there was a laceration with edema and erythema to the MCP joint.  Diagnosis was laceration left index finger with cellulitis.  He was prescribed antibiotics and returned to full duty.  X-rays of the finger showed no significant abnormality.  

In June 2011, the RO requested an examination to evaluate any residuals from a laceration of the left little finger to include any scar.  The Veteran underwent a VA examination in July 2011 and impression was "laceration left 5th finger with no scar or residuals."  On review, it appears the wrong finger was examined.  That is, the Veteran's in-service laceration was to the left index (2nd finger) and not to the pinky (5th finger).  Accordingly, a new examination is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

	Dental injury (loss of top teeth)

In April 2010, the RO denied service connection for dental injury (loss of top teeth).  The Veteran disagreed with the decision and perfected this appeal.  

Service dental records show that on August 19, 1985, the Veteran was hit in the face with a bench press bar while lifting weights.  Dental examination showed he fractured tooth #8 and that teeth #9 and #10 were tipped inwards.  A dental record dated August 20, 1985 indicates a history of trauma to teeth #8, #9, and #11.  

In the October 2015 Appellant Brief, the representative argued the Veteran's military service was the onset of his dental loss and that VA did not fully assess whether the Veteran's dental condition comes under the Diagnostic Codes for service-connected compensation.  The representative further noted that the significance of finding a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  See 38 C.F.R. § 17.161(c) (2015).

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2015).  Loss of teeth, as is claimed by the Veteran here, is contemplated under Diagnostic Code 9913.  The note following the rating criteria indicates that these ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.

When a detailed report of dental examination is essential for a determination of eligibility for VA benefits, a VA dental examination may be authorized to determine whether the Veteran has a service-connected compensable dental disability or noncompensable dental condition.  See 38 C.F.R. § 17.160(a).  On review, evidence of record does not sufficiently identify the Veteran's current dental condition and a VA dental examination is needed.  

As concerns the claim for treatment, there is no indication it has been referred to the appropriate VA medical center and this should be accomplished.  



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any additional relevant VA or non-VA treatment related to his claimed left ear hearing loss, left index finger laceration, or dental condition.  For any private provider identified, he should provide an authorization for release of records.  

2.  Request any identified medical records pursuant to 38 C.F.R. § 3.159(c)(1), (2).  

3.  Return the June 2012 VA hearing loss examination for clarification.  If the examiner is not available, the requested information should be obtained from a similarly qualified VA audiologist.  The paper claims file and any relevant electronic records must be available for review.  Additional examination is not needed unless requested by the examiner.

The examiner is requested to indicate whether the speech discrimination score of 72 percent for the left ear was appropriately recorded.  If so, the examiner should provide an opinion as to whether it is at least as likely as not that current left ear hearing loss is related to active service or events therein, to include noise exposure.  

A complete rationale must be provided for any opinion offered.   

4.  Schedule the Veteran for a VA hand and finger examination to address his claimed left index finger laceration.  The paper claims file and any relevant electronic records must be available for review.  

The examiner is requested to identify any disability of the left index finger and provide an opinion as to whether it is at least as likely as not related to the in-service left index finger laceration.  

A complete rationale must be provided for any opinion offered.  

5.  Schedule the Veteran for a VA dental examination to address his claimed dental condition (loss of top teeth).  The paper claims file and any relevant electronic records must be available for review.

The examiner should identify where there is any loss of the upper teeth due to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  The examiner shoulder further identify whether the Veteran currently has a dental condition of teeth numbered 8, 9, 10 or 11, that is at least as likely as not related to the August 1985 in-service incident.  

A complete rationale should be provided for any opinion offered.  

6.  Refer the Veteran's dental treatment claim to the appropriate VA medical center for adjudication.  

7.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues of service connection for left ear hearing loss, residuals of a left index finger laceration, and for a dental injury, claimed as loss of top teeth, for compensation and treatment purposes.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


